*691MEMORANDTJM BY THE OOTJRT
The facts in this case have been stipulated. There is .but one question presented: Is the Govermnent liable to the *692plaintiff for the contract price of 950,874 cubic feet of helium gas delivered and accepted under the contract after the delivery date therein?
There can be but one answer to the question: Yes.
“An acceptance by the buyer of delivery, tendered after the time stipulated for in the executory contract, is a waiver of any objection as to the time of delivery in so far as his liability for the price is concerned.” 23 Ruling Case Law, 1444.
See also Phillips & Colby Construction Co. v. Seymour, 91 U. S. 646; District of Columbia v. Camden Iron Works, 181 U. S. 453; Maryland Steel Co. v. United States, 235 U. S. 451.